Citation Nr: 1243826	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative arthritis, formerly diagnosed as residuals of lumbar strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left hip bursitis, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1997. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2010, the Social Security Administration granted disability benefits to the Veteran based on his service-connected lumbar spine degenerative arthritis.  This evidence raises the issue of entitlement to a total disability rating based on individual unemployability.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claims for higher ratings for the lumbar spine and left hip disabilities.  Therefore, the issues are as stated on the title page.

In November 2012, the Veteran testified at a videoconference conference with the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

As noted above, the Veteran has been granted Social Security disability benefits based on a service-connected disability.  Records from the Social Security Administration must be obtained.

The Veteran testified that he continues to receive treatment at the Audie L. Murphy VA Medical Center.  The RO last requested records from that facility in August 2012, and the appellant submitted additional records from that facility dated subsequent to August 2012.  He also received treatment at the Minneapolis VA Medical Center in May 2012.  As for private treatment, the claimant underwent a lumbar medial branch block at the UT Health Center in San Antonio, Texas in March 2010.  The AMC should obtain all records from the Audie L. Murphy VA Medical Center since August 2012, the Minneapolis VA Medical Center in May 2012, and the UT Health Center in San Antonio, Texas, since March 2010.  

Although the Veteran has received his treatment primarily at the Audie L. Murphy VA Medical Center, he has been treated at other facilities and he was last asked to identify treatment in a September 2008 correspondence.  As this case is being remanded for other development, the AMC should again afford the Veteran an opportunity to identify all treatment for his lumbar spine and left hip disabilities as well as any records that may be relevant to his TDIU claim.

The July 2012 VA examiner reported that the lumbar spine examination was inadequate for rating purposes.  The examiner indicated that the observed behavior did not correlate with the clinical behavior.  The examiner reported that when formally tested, the Veteran essentially did not move his lumbar spine at all, but that when he was distracted, he had a quite substantially improved range of motion.  While the Board is sympathetic to the VA examiner's perceived difficulties, in light of the fact that the Veteran has been awarded SSA benefits based on disability of the lumbar spine, the Board finds that an additional attempt should be made to obtain an adequate examination, to include range-of-motion testing.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The July 2012 VA hip examination report shows that range-of-motion testing of the left hip was accomplished.  However, at the hearing, the Veteran claimed the July 2012 VA examiner did not use a goniometer to measure the range of motion of the left hip.  There is no evidence to support the claimant's allegation other than his own assertion.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc.,272 U.S. 1, 14-15 (1926).  While the presumption of regularity is not absolute to rebut the presumption there must be "clear evidence to the contrary." Jones v. West, 12 Vet. Vet. 98, 102 (1999).  Nevertheless, in light of the above-mentioned need for another orthopedic examination, the Board will afford the Veteran another examination of his left hip without at this time making a credibility determination regarding his allegation or determining whether his allegation is clear evidence that the VA examiner did not use a goniometer to measure the range of motion of the left hip.

The Board notes that the examination should also address the Veteran's unemployability due to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AMC should undertake any additional development in response to a completed formal application.

2.  The AMC should ask the Veteran to identify all treatment for his lumbar spine and left hip disabilities, as well as any treatment that may be relevant to his claim for a TDIU.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  The AMC should attempt to obtain all records from the UT Health Center in San Antonio, Texas, since March 2010.  Regardless of the claimant's response, the RO should obtain all records from the Minneapolis VA Medical Center in May 2012 and from the Audie L. Murphy VA Medical Center since August 2012.  Any obtained records should be associated with the appellant's claims file.

3.  The RO should contact the Social Security Administration in order to obtain all records pertaining to the Veteran's disability claim.  Any such records so obtained should be associated with the Veteran's VA claims folder. 

4.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his lumbar spine and left hip disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine degenerative arthritis, formerly diagnosed as residuals of lumbar strain, and left hip bursitis.  The examiner is also requested to provide an opinion and findings as to whether there are any neurological manifestations in either lower extremity that are attributed to the lumbar spine disability.  A complete rationale for any opinion offered must be provided.

The examiner should determine whether the Veteran is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review. The examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected lumbar spine degenerative arthritis, formerly diagnosed as residuals of lumbar strain; left hip bursitis; any lumbar-spine-related lower extremity neurological disorder; right shoulder impingement syndrome; left knee chondromalacia with retropatellar pain syndrome; right knee chondromalacia with retropatellar pain syndrome; hypertension; residuals of a fracture of the right little toe; a left navicular fracture; and tinnitus.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

6.  After the development requested, the AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

7.  Thereafter, the AMC must readjudicate the issues on appeal, to include the adjudication of the issue of entitlement to a total disability rating based on individual unemployability.  The RO must consider all applicable claims under 38 C.F.R. § 3.321 (2012).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

